DOCUMENTS UNDERCase 4:19-cr-00045-PJH Document
                 SEAL                                              15 Filed 05/01/19
                                                                         TOTAL TIME (mPage
                                                                                      ins): 1 7of 1
                                                                                                minutes
M AGISTRATE JUDGE               DEPUTY CLERK                                        REPORTER/FTR
M INUTE ORDER                  Indira Aguilar                                       9:34 to 9:38am; recalled 11:14 to 11:17am
MAGISTRATE JUDGE                DATE                                                NEW CASE         CASE NUMBER
Kandis A. Westmore                         5/1/2019                                                  19-cr-00045-PJH-1
                                                        APPEARANCES
DEFENDANT                                  AGE        CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.     RET.
Linda Nguyen                                          N      P       Robert Pave                            APPT.
U.S. ATTORNEY                              INTERPRETER                             FIN. AFFT             COUNSEL APPT'D
 Robert Leach for C. Viera and                                                     SUBMITTED
Katherine Lloyd-Lovett at recalling of case Hong Ha (Vietnamese)
PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Katrina Chu                             APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
        INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                               TRIAL SET
        I.D. COUNSEL              ARRAIGNMENT               BOND HEARING           IA REV PROB. or             OTHER
          7 mins                                                                   or S/R
        DETENTION HRG             ID / REMOV HRG            CHANGE PLEA            PROB. REVOC.                ATTY APPT
                                                                                                               HEARING
                                                      INITIAL APPEARANCE
         ADVISED                 ADVISED                   NAME AS CHARGED            TRUE NAME:
         OF RIGHTS               OF CHARGES                IS TRUE NAME
                                                          ARRAIGNM ENT
        ARRAIGNED ON               ARRAIGNED ON               READING W AIVED             W AIVER OF INDICTMENT FILED
        INFORMATION                INDICTMENT                 SUBSTANCE
                                                          RELEASE
       RELEASED          ISSUED                       AMT OF SECURITY        SPECIAL NOTES               PASSPORT
       ON O/R            APPEARANCE BOND              $                                                  SURRENDERED
                                                                                                         DATE:
 PROPERTY TO BE POSTED                          CORPORATE SECURITY                      REAL PROPERTY:
     CASH    $


       MOTION          PRETRIAL                DETAINED          RELEASED       DETENTION HEARING               REMANDED
       FOR             SERVICES                                                 AND FORMAL FINDINGS             TO CUSTODY
       DETENTION       REPORT                                                   W AIVED
 ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY                  GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                          FILED
                                                          CONTINUANCE
 TO:                              ATTY APPT                  BOND                  STATUS RE:
6/12/19                           HEARING                    HEARING               CONSENT                  TRIAL SET

 AT:                              SUBMIT FINAN.              PRELIMINARY           CHANGE OF                67$786
                                  AFFIDAVIT                  HEARING               PLEA
1:30pm                                                       BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT           MOTIONS                  JUDGMENT &
                                  HEARING                                                                   SENTENCING
PJH
        TIME W AIVED              TIME EXCLUDABLE            IDENTITY /            PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL               CONFERENCE               HEARING
                                  3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
Deft. informs the Court that her retained counsel was running late. Case recalled and Deft's counsel Robert Pave appeared
and apologizes to the Court and all parties for being tardy and informs the Court that he went to the wrong court location.
cc: Kelly
                                                                                        DOCUMENT NUMBER:
